 



EXHIBIT 10.9.3
AMENDMENT NO. 1 TO STOCK OPTION GRANT NOTICE
AND NON-QUALIFIED STOCK OPTION AGREEMENT
     This Amendment Number 1 to Stock Option Grant Notice and Non-Qualified
Stock Option Agreement (this “Amendment”) is entered into, effective as of
January 1, 2006, by and between Leap Wireless International, Inc. (the
“Company”) and the stock option holder (“Holder”) that is a signatory to this
Amendment.
     Company and Holder agree that, effective as of January 1, 2006, Section
3(d) of Exhibit B to the Stock Option Grant Notice and Non-Qualified Stock
Option Agreement executed by the Company and Holder with respect to a stock
option for                     shares of the Company’s Common Stock, which
currently reads:
     (d) Termination of Employment in the Event of a Change in Control. In the
event of a Change in Control, if the Holder has a Termination of Employment by
reason of discharge by the Company other than for Cause (as defined below), or
by reason of resignation by Holder for Good Reason (as defined below), during
the period commencing ninety (90) days prior to such Change in Control and
ending twelve (12) months after such Change in Control, then (i) if the Change
in Control occurs prior to January 1, 2007, one-third of the number of then
unvested shares of Common Stock subject to the Option shall vest and become
exercisable and (ii) if the Change in Control occurs on or after January 1,
2007, the remaining unvested shares of Common Stock subject to the Option shall
vest and become exercisable, in each case, on the date of Holder’s Termination
of Employment (or, if later, immediately prior to the date of the occurrence of
such Change in Control).
shall be amended to read as follows:
     (d) Termination of Employment in the Event of a Change in Control. In the
event of a Change in Control, if the Holder has a Termination of Employment by
reason of discharge by the Company other than for Cause (as defined below), or
by reason of resignation by Holder for Good Reason (as defined below), during
the period commencing ninety (90) days prior to such Change in Control and
ending twelve (12) months after such Change in Control, then (i) if the Change
in Control occurs prior to January 1, 2006, twenty-five percent (25%) of the
number of then unvested shares of Common Stock subject to the Option shall vest
and become exercisable, and (ii) if the Change in Control occurs on or after
January 1, 2006, the remaining unvested shares of Common Stock subject to the
Option shall vest and become exercisable, in each case, on the date of Holder’s
Termination of Employment (or, if later, immediately prior to the date of the
occurrence of such Change in Control).
     IN WITNESS WHEREOF, Company and Holder have executed this Amendment
effective as of January 1, 2006.

     
Leap Wireless International, Inc.
  Holder

                 
By:
               
 
 
 
S. Douglas Hutcheson      
 
   
 
  President and CEO       Name:    

